DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
1. The amendments filed 7-6-2021 have been entered, wherein claims 2-13, 16 and 17 were amended and claims 14 and 15 are cancelled. Accordingly, claims 1-13, 16 and 17 have been examined herein. The previous drawing objections, claim objections, and 35 USC 112(b) rejections have been withdrawn due to the applicant’s amendments. 
Claim Objections
2. Claims 4, 7, 8, 13, 16 and 17 are objected to because of the following informalities:  
Claim 4, “substantially about which dirt-laden air is caused to rotate” should read “substantially about which the dirt-laden air is caused to rotate” because “dirt-laden air” was introduced in line 9 of claim 3. 
Claim 7, The claim language recites “wherein elongate axes of the dirt collection container and the cyclonic separation device”.  However, the elongate axis of the cyclonic separation device has been previously introduced. To clear up antecedent basis issues, consider changing the language to the following “wherein an elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device”. 
 Claim 8, “The An apparatus according to claim 3” should read “The [[An]] apparatus according to claim 3”. 
Claim 13, “wherein the axes A and B are perpendicular” should read “wherein the elongate axis (A) of the cyclonic separation device and the elongate axis (B) of the elongate member are perpendicular” to properly place reference characters in parenthesis. 
Claims 16 and 17, The claim language recites “wherein elongate axes of the dirt collection container and the cyclonic separation device”. However, the elongate axis of the cyclonic separation device has been previously introduced. To clear up antecedent basis issues, consider changing the language to the following “wherein an elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 8, the claim language states “a handle for holding the apparatus”. However, claim 3 introduces “a user graspable handle”. It is not precisely clear if the recitation of “a handle” in claim 8 is referring to the user graspable handle portion as previously introduced or a new handle. Overall, it is not precisely clear what is required to meet the claim limitations of claim 8. 
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PGPUB 20140237759).
Regarding claim 1, Conrad teaches a surface cleaning apparatus (fig. 2) comprising: 
a floor head (fig. 2, surface cleaning head 908); 
a housing (fig. 2, main body 901) supporting 
a suction source (fig. 6, suction motor 911); and 
a dirt collection container (fig. 6, dirt collection chamber 914) having an elongate axis (A) (see Conrad’s annotated fig. 6 below. The illustrated axis qualifies as an elongate axis because the axis (A) is long in relation to its width. Additionally, because the claim language does not include a relationship of the dirt collection container and the axis, the interpretation qualifies as “a dirt collection container having an elongate axis”.); 

    PNG
    media_image1.png
    599
    804
    media_image1.png
    Greyscale

an elongate member (fig. 2, wand 907) having an elongate axis (B) (The elongate axis (B) of the elongate member is being interpreted as being collinear with axis 925 of fig. 6), said elongate member connecting the floor head to the housing (fig. 2), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (see Conrad’s annotated fig. 2 below. Additionally, Conrad teaches the wand 907 is ; and 

    PNG
    media_image2.png
    534
    562
    media_image2.png
    Greyscale

a user graspable handle (see Conrad’s annotated fig. 6 below) coupled to the housing (fig. 6), the user graspable handle having a user-graspable portion extending substantially perpendicular to the elongate axis (A) of the dirt collection chamber (see Conrad’s annotated fig. 6 below. The user graspable handle has a user graspable portion which extends substantially perpendicular to the elongate axis (A) of the dirt collection container), 

    PNG
    media_image3.png
    644
    850
    media_image3.png
    Greyscale

wherein the elongate axis (B) of the elongate member intersects the elongate axis (A) of the dirt collection container (see Conrad’s annotated fig. 6 below. The elongate axis (B) intersects the elongate axis (A)).  

    PNG
    media_image4.png
    599
    1085
    media_image4.png
    Greyscale

Regarding claim 2, Conrad teaches wherein the elongate axis (A) of the dirt collection container is substantially horizontal in normal use (see Conrad’s annotated fig. 6 above. The elongate axis (A) will be substantially horizontal in normal use when the operator is cleaning a .  
Regarding claim 3, Conrad teaches a surface cleaning apparatus (fig. 2) comprising: 
a floor head (fig. 2, surface cleaning head 908); 
a housing (fig. 2, main body 901) supporting 
a suction source (fig. 6, suction motor 911); 
a dirt collection container (fig. 6, dirt collection chamber 914); and 
a cyclonic separation device (fig. 6, cyclone chamber 913) for separating dirt from an airflow passing through the apparatus [0094], said device having an elongate axis (A) (see Conrad’s annotated fig. 6 below. The illustrated axis qualifies as an elongate axis because the axis (A) is long in relation to its width. Additionally, because the claim language does not include a relationship of the cyclonic separation device and the axis, the interpretation qualifies as “said device having an elongate axis”.), 

    PNG
    media_image5.png
    564
    792
    media_image5.png
    Greyscale

an elongate member (fig. 2, wand 907) having an elongate axis (B) (The elongate axis (B) of the elongate member is being interpreted as being collinear with axis 925 of fig. 6), said elongate member connecting the floor head to the housing (fig. 2), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (see Conrad’s annotated fig. 2 below. Additionally, Conrad teaches the wand 907 is pivotally connected to the surface cleaning head and can be used to clean a floor surface [0087]), and 

    PNG
    media_image2.png
    534
    562
    media_image2.png
    Greyscale

a user graspable handle (see Conrad’s annotated fig. 6 below) coupled to the housing (fig. 6), the user graspable handle having a user-graspable portion extending substantially perpendicular to the elongate axis (A) of the cyclonic separation device (see Conrad’s annotated fig. 6 below. The user graspable handle has a user graspable portion which extends substantially perpendicular to the elongate axis (A) of the cyclonic separation device), 

    PNG
    media_image6.png
    560
    766
    media_image6.png
    Greyscale

wherein the elongate axis (B) of the elongate member intersects the elongate axis (A) of the cyclonic separation device (see Conrad’s annotated fig. 6 below. The elongate axis (B) intersects the elongate axis (A)).

    PNG
    media_image7.png
    564
    952
    media_image7.png
    Greyscale

Regarding claim 5, Conrad teaches wherein the elongate axis (A) of the cyclonic separation device is substantially horizontal in normal use (see Conrad’s annotated fig. 6 above. The elongate axis (A) will be substantially horizontal in normal use when the operator is cleaning a tall surface such as the top of cabinets, the ceiling, or curtains/shutters. This would be considered “normal use”.).  
Regarding claim 6, Conrad teaches wherein an elongate axis of the dirt collection container is substantially horizontal in normal use (see Conrad’s annotated fig. 6 below. The illustrated axis qualifies as an elongate axis because the axis is long in relation to its width. Additionally, because the claim language does not include a relationship of the dirt collection container and the axis, the interpretation qualifies as “an elongate axis of the dirt collection container”. Additionally, the elongate axis will be substantially horizontal in normal use when the operator is cleaning a tall surface such as the top of cabinets, the ceiling, or curtains/shutters. This would be considered “normal use”.).  

    PNG
    media_image8.png
    556
    808
    media_image8.png
    Greyscale

Regarding claim 7, Conrad teaches wherein elongate axes of the dirt collection container and the cyclonic separation device are parallel with each other (see Conrad’s annotated fig. 6 below. The elongate axes of the dirt collection container and the cyclonic separation device are parallel with each other).

    PNG
    media_image9.png
    612
    790
    media_image9.png
    Greyscale
  
Regarding claim 8, Conrad teaches wherein the housing includes or is connected to a handle for holding the apparatus (see Conrad’s annotated fig. 6 below. The ellipse indicates a handle which is connected to the housing. The structure indicated qualifies as a handle because an operator can hold the apparatus by this structure.).  

    PNG
    media_image10.png
    561
    753
    media_image10.png
    Greyscale

Regarding claim 10, Conrad teaches wherein the elongate member is disconnectable from the housing (fig. 2, paragraphs 0087 and 0088).  
Regarding claim 11, Conrad teaches wherein the housing is operable as a handheld surface cleaning apparatus when the elongate member and the floor head are disconnected therefrom [0087].  
Regarding claim 12, Conrad teaches wherein a tool may be connected to the housing in place of the elongate member [0087].  
Regarding claim 3, Conrad can be interpreted in a different manner as follows. Conrad teaches a surface cleaning apparatus (fig. 2) comprising: 
a floor head (fig. 2, surface cleaning head 908); 
a housing (fig. 2, main body 901) supporting 
a suction source (fig. 6, suction motor 911); 
a dirt collection container (fig. 6, dirt collection chamber 914); and 									
a cyclonic separation device (fig. 6, cyclone chamber 913) for separating dirt from an airflow passing through the apparatus [0094], said device having an elongate axis (A) (see Conrad’s annotated fig. 6 below), 

    PNG
    media_image11.png
    540
    691
    media_image11.png
    Greyscale

an elongate member (fig. 2, wand 907) having an elongate axis (B) (The elongate axis (B) of the elongate member is being interpreted as being collinear with axis 925 of fig. 6), said elongate member connecting the floor head to the housing (fig. 2), said elongate member including a passage for carrying dirt-laden air from the floor head to the dirt collection container (see Conrad’s annotated fig. 2 below. Additionally, Conrad teaches the wand 907 is pivotally connected to the surface cleaning head and can be used to clean a floor surface [0087]), and 

    PNG
    media_image2.png
    534
    562
    media_image2.png
    Greyscale

a user graspable handle coupled to the housing (see Conrad’s annotated fig. 6 below. The ellipse indicates the structure being interpreted as the user graspable handle. Additionally, the indicated structure qualifies as a user graspable handle because a user can grasp the apparatus by this structure.), the user graspable handle having a user-graspable portion (see Conrad’s annotated fig. 6 below) extending substantially perpendicular to the elongate axis (A) of the cyclonic separation device (see Conrad’s annotated fig. 6 below. The user graspable portion extends substantially perpendicular to the elongate axis (A)), 

    PNG
    media_image12.png
    630
    825
    media_image12.png
    Greyscale

wherein the elongate axis (B) of the elongate member intersects the elongate axis (A) of the cyclonic separation device (see Conrad’s annotated fig. 6 below. The elongate axis (B) intersects the elongate axis (A)).  

    PNG
    media_image13.png
    630
    963
    media_image13.png
    Greyscale

Regarding claim 4, Conrad teaches wherein the elongate axis (A) of the cyclonic separation device is an axis substantially about which dirt-laden air is caused to rotate as the dirt-laden air passes through the apparatus (see Conrad’s annotated fig. 6 above. [0094]).  
Regarding claim 13, Conrad teaches wherein the axes A and B are perpendicular or substantially perpendicular to each other (see Conrad’s annotated fig. 6 below. The axes A and B are substantially perpendicular to each other).  

    PNG
    media_image13.png
    630
    963
    media_image13.png
    Greyscale

Regarding claim 16, Conrad teaches wherein elongate axes of the dirt collection container and the cyclonic separation device are substantially coaxial (see Conrad’s annotated fig. 6 below. An elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are substantially coaxial).

    PNG
    media_image14.png
    554
    782
    media_image14.png
    Greyscale
  
Regarding claim 17, Conrad teaches wherein elongate axes of the dirt collection container and the cyclonic separation device are coaxial (See Conrad’s annotated fig. 6 above. An elongate axis of the dirt collection container and the elongate axis of the cyclonic separation device are coaxial).
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Stickney et al. (US PGPUB 20120079671), hereinafter Stickney.
	Regarding claim 9, the first interpretation of Conrad, with respect to claim 3, teaches the claimed invention as rejected above. Conrad does not explicitly teach wherein the elongate member is disconnectable from the floor head.  
	However, Conrad teaches the inlet end can be used to directly clean a surface or the inlet end can be connected to the downstream end of any suitable hose or tool, including, for example, a wand that is connected to a surface cleaning head [0087]. Additionally, Conrad teaches the connector 906 may be any suitable connector that is operable to connect to, and preferably detachably connect to a hose or cleaning tool [0088]. Additionally, Conrad fig. 2 teaches the connector connecting the wand to the housing is similar to the connector 
	However, Stickney teaches a vacuum cleaner of the stick-vac type. Additionally, Stickney teaches a handheld cleaner 3, an elongate wand 5, and a cleaner head 7 which forms part of a floor tool 19 (fig. 1). Stickney also teaches the wand 5 is detachable from the handheld cleaner 3 by means of a catch 23 and the wand 5 is detachable from the floor tool 19 by means of a catch 21 [0033].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Conrad to incorporate the teachings of Stickney in order to provide wherein the elongate member is disconnectable from the floor head. Doing so would allow the operator to operate the vacuum with just a wand attachment. This would increase the utility of Conrad’s apparatus and allow the operator to reach tight places. 
Response to Arguments
	6. Applicant’s arguments with respect to claims 1-13, 16 and 17 have been considered but are moot. The previous claim rejections under 35 U.S.C. 102 have been withdrawn and a new set of rejections under 35 U.S.C. 102 have been made, wherein Conrad has been reinterpreted. See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723